DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SMART GENERATOR DESIGNED TO GENERATE POWER VIA A DOUBLE PIPE STRUCTURE OF RESPECTIVE STATORS.
Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “and power generation can be increased and improved.” It is uncertain if language is intended to be positively recited. Examiner will interpret limitation as “and power generation is increased and improved.”
Claims 2-3 are rejected for being dependent on claim 1.
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the independent claim(s) with the allowable feature being: 
Claim 1: “smart generator comprising: an inner housing having a through-hole at the center thereof and having a cylindrical shape; a first stator being an S-polar stator formed around the outer surface of the inner housing; a pipe-shaped outer housing installed outside the inner housing; a second stator being an N-polar stator formed around the inner surface of the outer housing to correspond to the S-pole of the first stator; a rotary shaft rotatably inserted in the through- hole; a rotor support curved and extended at both sides of the outer surface of the rotary shaft toward a space between the first and second stators; a rotor wire installed longitudinally on the outer surface of the rotor support, positioned between the first and second stators, and rotated between the first and second stators by the rotary shaft so that a current flows; a collector slip ring integrally formed on the outer surface of an end of the rotary shaft inside the outer housing, and electrically connected to the rotor wire to receive electrical energy; and a brush fixed on a side of the outer housing in contact with the collector slip ring and transmitting electric energy to an external consumer, wherein the size of the space between the S-pole and the N-pole is minimized through the double pipe-shaped first and second stators, so the range of a circular magnetic field in the space is decreased, whereby the intensity of an interference electromagnetic force that is a load interfering with generation of the circular magnetic field is decreased , and power generation is increased and improved.”.
	Kang et al. (US 2020/0303973) has been cited as prior art most closely related to the claimed invention.
	Kang teaches (Fig. 1-6) a smart generator comprising: an inner housing (220) having a through-hole (via 400) at the center thereof and having a cylindrical shape; a first stator (210) formed around the outer surface of the inner housing (220); a pipe-shaped outer housing (110) installed outside the inner housing (220); a second stator (220) formed around the inner surface of the outer housing (110) to correspond to the first stator (210); a rotary shaft rotatably (400) inserted in the through- hole; a rotor support (380) curved and extended at both sides of the outer surface of the rotary shaft (400) toward a space between the first (210) and second stators (220).
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu et al. (US 2021/0376701) traches a two stator and two rotor combined motor having a motor shell.
	Takahashi et al. (US 2021/0288531) teaches an electrical machine having a magnetic field producing unit with an armature and rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834